892 F.2d 1043
1990 Copr.L.Dec. P 26,517
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CAMPBELL-EWALD COMPANY, Plaintiff-Appellee,v.Lloyd PRICE, Defendant-Appellant.
No. 88-2271.
United States Court of Appeals, Sixth Circuit.
Jan. 2, 1990.

Before KRUPANSKY and RYAN, Circuit Judges, and EDWARD H. JOHNSTONE, Chief District Judge.*
PER CURIAM.


1
Defendant-Appellant, Lloyd Price (Price), has appealed from the district court's grant of summary judgment in favor of plaintiff-appellee, Campbell-Ewald Company (Campbell-Ewald) and the award of $75,000 in actual damages, $16,000 as disgorgement revenues received by him from relicensing the copyrighted song herein issue, and $70,000 in attorney fees as provided by the contract.


2
Campbell-Ewald initiated this action against Price seeking damages resulting from Price's alleged use of a copyrighted song "Personality."   Price had composed and copyrighted the musical in 1959.   In exchange for $50,000, Price had granted Campbell-Ewald an exclusive license to "Personality" for one year commencing on October 1, 1985.   In the spring of 1986, during the effective period of the exclusive license to Campbell-Ewald, Price, in consideration of $10,000, entered into a second written contract with The Reicheld Corporation (Reicheld) for the nonexclusive use of "Personality" for one year commencing on July 1, 1986


3
On appeal, Price has argued that there existed genuine issues of material fact relating to Campbell-Ewald's breach of contract and copyright infringement claims which precluded the district court from granting summary judgment.   Price has additionally urged that the district court miscalculated damages and that the award of attorney fees was speculative and not supported by the evidence.


4
Upon review of Price's assignment of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that the district court's grant of summary judgment in favor of Campbell-Ewald and the calculation of damages and award of attorney fees were proper and the trial courts disposition is accordingly AFFIRMED for the reasons stated in its opinions of October 29, 1987 and September 30, 1988.



*
 The Honorable Edward H. Johnstone, United States District Judge for the Western District of Kentucky, sitting by designation